        Case 1:20-cv-00661-SHR Document 15 Filed 08/24/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE MID LE DISTRICT OF PENNSYLVANIA

  MYNECA Y. OJO and
  KAREN ANN CROSBY,

                Plaintiffs
                                                  1: 20-CV- 0 0 0 6 6 1 - S HR

        vs.

  BREW VINO LLC, d/b/a GRANDVIEW :
  GOLF COURSE,
  STEVE CHRONISTER,
  MARC BOWER,
  JORDAN LYLE CHRONISTER, and:
  BRIAN POLACHEK,

               Defendants




                       ENTRY OF DEFAULT
        It appearing that the complaint was filed in this case on April 21, 2020; that the Waiver

of the Service of Summons and the Complaint were duly sent on June 18, 2020, and said

Waiver was duly returned on July 16, 2020. The complaint was duly served upon Defendant

Brian Polachek on June 18, 2020, and no answer or other pleading has been filed by said

defendant as required by law;

        Therefore, upon request of the plaintiffs, default is hereby entered against the

Defendant Brian Polachek, as provided in Rule 55(a) oftbe Federal Rules of Civil Procedure.




                                                     CLERK OF COURT
                                                                            II:"'
                                                                             r,eter J. Wei

Date:
